Citation Nr: 1210029	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1952 to January 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims folder.

This claim was previously before the Board in March 2010; at that time, the Board remanded the Veteran's claim in order that he may be scheduled for a Travel Board hearing.  The hearing was conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back condition was first denied in October 1959 on the basis that there was no evidence that the Veteran was currently suffering from a low back condition.  The Veteran did not initiate an appeal of this decision.  

2.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The competent evidence of record does not indicate that the Veteran's current low back condition is related to his active service. 

4.  The evidence of record does not show a continuity of symptomatology of a low back disability or its particular symptoms since service.  


CONCLUSIONS OF LAW

1.  The prior RO decision of October 1959 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, VA satisfied its duty to notify via a June 2006 letter sent to the Veteran that informed him of what evidence was required to substantiate the claim to reopen, as well as with respect to the underlying service connection claim.  It also described his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  The Veteran also testified in a Travel Board hearing in November 2011. 

As noted above, the Board remanded this claim in March 2010.  The only directive from that remand was to schedule the Veteran for a Travel Board hearing.  As that hearing was both scheduled and held, the Board thus finds substantial compliance with its March 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a low back condition.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has not been submitted, and his claim shall be reopened.  

The record shows the Veteran first sought service connection for a low back condition in September 1959.  He underwent a VA examination in October 1959.  In that same month, the RO denied the Veteran's claim for service connection, finding that there was no evidence that he was currently suffering from any chronic low back condition.  As the Veteran did not file a Notice of Disagreement with this decision, that October 1959 denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The claim at issue here originated with a June 2006 claim to reopen.  In a December 2006 rating decision, the RO denied the Veteran's claim, finding that he had not submitted new and material evidence.  He filed a timely Notice of Disagreement, and in June 2008, the RO issued a Statement of the Case.  The Veteran filed a Substantive Appeal.  He underwent a VA examination in July 2009, and in August 2009, the RO issued a Supplemental Statement of the Case.  In March 2010, the Board remanded the case to the RO in order that the Veteran could be scheduled for a Travel Board hearing.  The Veteran testified in such a hearing in November 2011.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In this case, the decision to reopen the Veteran's claim is simple.  Again, the original denial was predicated on the fact that the Veteran was not then suffering from any chronic low back condition.  Now, both private and VA medical evidence show that he suffers from such a condition.  For instance, the Veteran's July 2009 VA examination diagnosed him as suffering from degenerative joint disease of the lumbar spine.

As this evidence was not available at the time of the October 1959 rating decision, it is new.  As it speaks directly to the reason for the previous final denial, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Entitlement to Service Connection

Having reopened the Veteran's claim, the Board must now determine whether service connection for the Veteran's low back condition is warranted.  For the reasons that follow, the Board concludes that his claim must be denied.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, there is no question that the Veteran currently suffers from a low back condition.  In a July 2009 VA examination, the examiner diagnosed the Veteran as suffering from degenerative joint disease of the lumbar spine.  The Veteran's private medical records show that he has been diagnosed as suffering from spondylolisthesis and spondylosis.  

The Board also concedes that the Veteran suffered from back pain during his active service.  The Veteran has consistently maintained that he injured his back during a fall on an obstacle course during basic training.  He states that he suffered from flare-ups of his pain following this in-service fall.

The Veteran's service treatment records, however, do not show treatment for back pain during his active service.  Further, on his January 1955 medical examination at separation, the Veteran was not diagnosed as suffering from any spine disability.  

That being said, his service treatment records do show that on February 7, 1952, the Veteran fell on the obstacle course.  He was diagnosed as suffering from a contusion on his right buttock.  Given the Veteran's consistent testimony that he also injured his back during this fall, the Board shall concede for the purposes of this appeal that the Veteran injured his back during his active service.  

The Veteran's claim fails, however, as the only competent evidence of record does not indicate a causal link between his current condition and his active service.  Again, the Veteran underwent a VA examination in July 2009.  After diagnosing the Veteran as suffering from degenerative joint disease, the examiner stated that it is less likely than not that the Veteran's current low back disability was incurred in or caused by an injury during his active service.  The examiner noted that the Veteran's service treatment records reveal that he received treatment for gluteal strains and pain in the buttocks following a fall on the obstacle course.  She also noted, however, that at the Veteran's October 1959 VA examination, he was not diagnosed as suffering from any low back condition.  She stated that the records do not show a chronicity of the Veteran's condition, and that it was therefore less likely than not related to his active service.  

The Veteran has contended that his back condition is related to his in-service fall during basic training.  In various letters to the RO and in his November 2011 Travel Board hearing, the Veteran has argued that his current condition is related to his in-service back injury.  The Veteran, however, is not competent to provide an etiology for his condition.  Though the Veteran is competent to discuss the dates of onset of his pain as well as the particular symptoms, the resolution of medical etiology (including whether a particular back condition is related to service) requires specialized medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, he would not be competent to identify a form of cancer).  The Veteran's statements will thus not be accepted for this purpose.

In a statement accompanying his August 2008 Substantive Appeal, the Veteran stated that one of his private physicians (Donald Horton, MD) had told him that his current condition was due to an old injury that did not heal correctly.  The Veteran then stated that, as the only back injury he ever suffered was his in-service injury, his condition must be related to that in-service injury.

While the Veteran is competent to provide a doctor's conclusion, the Board does not find this evidence to be credible or probative.  See Jandreau, 492 F.3d at 1377 (lay evidence can be used to report a contemporaneous diagnosis).  First, even accepting everything the Veteran said as being true, it is the Veteran, not his doctor, who provided the ultimate conclusion.  His doctor simply stated that his back condition was due to a remote injury, and it is the Veteran who then provided the rest of the information.  Secondly, however, that information is not correct.  Though the Veteran contends that he suffered only one back injury, a June 2003 letter from Dr. Horton noted that the Veteran described injuring his back during a fall at work in 1976.  It is thus pure conjecture for the Veteran to state that his current condition is more likely related to a 1952 fall than to any intercurrent injuries.  Finally, the Board does not find the Veteran's statement to be credible, as though many records from Dr. Horton have been obtained, at no point does he provide an etiology for the Veteran's claimed condition, nor does he link it to the Veteran's service.  

For these reasons, the Board finds that the only competent evidence regarding the etiology of the Veteran's current back condition establishes that it is not causally related to his in-service injury.  His claim thus fails on a direct basis.  

The Veteran, however, also contends that he is entitled to service connection on a continuity of symptomatology basis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Thus, in order for service connection to be granted on the basis of continuity of symptomatology, there must be evidence that the Veteran currently suffers from his claimed condition, evidence that this condition was noted during service or a presumptive period, evidence of post-service continuity of symptomatology, and evidence of a nexus between his present disability and the post-service symptomatology.

In this case, the Veteran contends that he injured his back during his basic training in 1952, and that he has suffered from intermittent back pain continuously since that date.  In a June 2006 statement, for instance, the Veteran stated that he sought treatment for his back pain immediately after his active service and that he has suffered from problems with his back continuously since 1952.  In his November 2011 hearing, the Veteran reiterated these contentions.  

The Veteran's claim fails under this framework, however, because the Board cannot find a post-service continuity of symptomatology.  First, the Board notes that the Veteran's January 1955 medical examination at separation did not find the Veteran to be suffering from any particular back disability.  His October 1959 VA examination similarly did not diagnose the Veteran as suffering from any low back condition.  

Other records similarly contradict the Veteran's contention.  In a July 2003 record from the Oklahoma Spine Hospital, the Veteran stated that he had suffered from back pain since 1986 or 1987, some 30 years after his active service.  In a June 2003 letter, Dr. Horton noted the Veteran's in-service fall.  He also noted that the Veteran fell at work in 1976 and that he began suffering from continuous back pain in 1986 or 1987.  Finally, August 2003 physical therapy records show that the Veteran claimed his back pain began in 1989.  

Given the lack of findings at the end of and immediately following the Veteran's active service, and given the Veteran's contradictory statements, the Board cannot find that the Veteran suffered a post-service continuity of symptomatology of his current back condition.  Accordingly, his claim fails under this framework.  

In summary, the Board finds that the competent evidence of record does not indicate a nexus between the Veteran's current low back disorder and his in-service injury.  The Board also finds no evidence of a post-service continuity of symptomatology of the Veteran's back pain.  Accordingly, the Board concludes that the criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  




ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a low back condition is reopened.  

Service connection for a low back condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


